Case 1:21-cv-01679-EK-PK Document 11 Filed 03/31/21 Page 1 of 2 PageID #: 223




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                       :
  NIKE, INC.,                                                          :
                                                                       :     Case No. 21-cv-1679-EK-PK
                                                Plaintiff,             :
                                                                       :
                             v.                                        :   NOTICE OF APPEARANCE AND
                                                                       :    REQUEST FOR ELECTRONIC
  MSCHF PRODUCT STUDIO, INC.                                           :         NOTIFICATION
                                                                       :
                                                Defendant.             :
  - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

            PLEASE TAKE NOTICE that David H. Bernstein of Debevoise & Plimpton LLP

  hereby appears on behalf of Defendant MSCHF Product Studio, Inc. in the above

  captioned case. The undersigned certifies that he is admitted to practice in this Court and

  respectfully requests that notice of electronic filing of all papers in the within action, as

  well as copies of all other documents that are required to be served or delivered to

  counsel, be transmitted to him at the address given below.


  Dated: New York, New York
         March 31, 2021

                                                              DEBEVOISE & PLIMPTON LLP

                                                              By: /s/ David H. Bernstein________
                                                                  David H. Bernstein

                                                                    919 Third Avenue
                                                                    New York, New York 10022
                                                                    (212) 909-6696
                                                                    dhbernstein@debevoise.com

                                                                    Attorney for Defendant MSCHF
                                                                    Product Studio, Inc.
Case 1:21-cv-01679-EK-PK Document 11 Filed 03/31/21 Page 2 of 2 PageID #: 224




  TO:   Kyle A. Schneider
        Kyle.Schneider@arnoldporter.com
        ARNOLD & PORTER KAYE SCHOLER LLP
        250 West 55th Street
        New York, NY 10019-9710
        Telephone: (212) 836-8000
        Facsimile: (212) 836-8689

        Christopher J. Renk (pro hac vice to be filed)
        Chris.Renk@arnoldporter.com
        Michael J. Harris (pro hac vice to be filed)
        Michael.Harris@arnoldporter.com
        ARNOLD & PORTER KAYE SCHOLER LLP
        70 West Madison Street, Suite 4200
        Chicago, Illinois 60602-4231
        Telephone: (312) 583-2300
        Facsimile: (312) 583-2360

        Rhonda R. Trotter (pro hac vice to be filed)
        Rhonda.Trotter@arnoldporter.com
        Oscar Ramallo (pro hac vice to be filed)
        Oscar.Ramallo@arnoldporter.com
        ARNOLD & PORTER KAYE SCHOLER LLP
        777 South Figueroa Street, 44th Floor
        Los Angeles, California 90017-5844
        Telephone: (213) 243-4000
        Facsimile: (213) 243-4199

        Bridgette C. Boyd (pro hac vice to be filed)
        Bridgette.Boyd@arnoldporter.com
        ARNOLD & PORTER KAYE SCHOLER LLP
        601 Massachusetts Ave. NW
        Washington, D.C. 20001
        Telephone: (202) 942-6745
        Facsimile: (202) 942-5999

        Attorneys for Plaintiff Nike, Inc.




                                             2
